Citation Nr: 1201523	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  07-35 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a right leg disability, claimed as residuals of second degree burns with extensive grafting of the right leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 30, 1968 to January 30, 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for residuals of second degree burns with extensive grafting of the right lower leg. 

The Board remanded this matter for additional development and adjudication in January and November 2010.  


FINDING OF FACT

1.  Residuals of second degree burns with extensive grafting of the right leg were identified on the examination when the Veteran was accepted for active service.

2.  The currently claimed right leg disability was neither aggravated, nor incurred during active military service.  


CONCLUSION OF LAW

The criteria for service connection for a right leg disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.303(b), 3.306 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in June 2005, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

In a March 2006 letter, he was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.  While this letter was furnished after the issuance of the appealed rating decision, the appeal was subsequently readjudicated in a Statement of the Case issued in September 2007.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  

The January 2010 remand was for efforts to obtain records of private treatment reported by the Veteran and to provide him an examination and obtain a medical opinion.  In April 2010 the Veteran returned VA release forms pertaining to the identified care providers.  He did not provide addresses or dates of treatment.  He indicated that all but one of the treatment providers had treated him for conditions other than the right leg disability.  With regard to the provider who had treated him for the right leg disability, he could not provide a full name, or location, and reported that the provider was retired.

VA is only obligated to obtain relevant records which a claimant adequately identifies.  38 U.S.C.A. § 5103A(a)(3), (b); 38 C.F.R. § 3.159(c)(3).  In addition VA will withhold assistance in obtaining records, if they are not reasonably likely to assist in substantiating the claim.  The records of treatment for conditions not currently at issue could not serve to substantiate the claim.  The Veteran did not provide sufficient information to obtain the remaining records.  Hence, there was substantial compliance with this portion of the Board's remand instructions.

The Veteran was provided a VA examination in May 2010.  The Board's second remand was premised on a finding that the examiner did not provide a rationale for the opinion.

The Veteran was provided a second examination in December 2010 and an addendum was obtained in August 2011.  The examination reports and the addendum contained and adequate rationale.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

This development constitutes substantial compliance with the January and November 2010 Board remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including psychosis, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111. 

A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Evidence
 
During the Veteran's November 1968 service entrance examination, the examiner noted skin grafting of the right leg.  He commented that there was an absence of hair, but the skin was otherwise in good condition.  

On January 7, 1969, the Veteran sought treatment for abrasions of the right shin and foot due to wearing combat boots.  He had additional symptoms of decreased sensation and an inability to distinguish hot and cold temperatures.  Clinical examination showed healed split thickness skin grafts of the right lower leg to the ankle.  Sensation was not intact.  There was a four inch abrasion with crusting over the distal third of the anterior tibia and a one inch abrasion over the Achilles tendon area.  He maintained a full range of motion.  

The course of treatment consisted of bedrest for three days with application of moist saline compresses to the right lower extremity.  On the third day the abrasion appeared clean, and mesh gauze with medication was applied to the abrasion.  The physician's final diagnoses were healed burns of the right lower leg with split thickness skin grafts that existed prior to service and multiple abrasions of the right lower leg secondary to minor trauma.  He recommended a medical discharge for a preexisting disability. 

A Medical Board report issued on January 23, 1969 shows findings of healed burns of the right lower leg that would preclude duty involving prolonged marching, standing, or heavy lifting.  It was determined that the Veteran was not medically qualified for his initial enlistment.  The Veteran was separated from service the following week.  

Private medical records, dated in August 1984, show that the Veteran injured his back.  He also complained of increasing pain and numbness in his right lower extremity.  The examiner diagnosed S1 radiculopathy.  

Private medical records, dated in March and July 2005, reflect that the Veteran had diminished sensation in both lower extremities.  They did not include any dermatological findings for the lower right extremity.  

In September 2005, the Veteran described his in-service injury.  He recalled striking his right leg when he fell down a flight of stairs.  He had a laceration on his front right leg.  It later became infected, and he sought medical attention.  Shortly after separation his right leg buckled and he injured his back and neck.  Since then, he had had problems with an absence of sensation and instability in his right leg. Both problems were of a progressive nature.  

In his November 2007 substantive appeal, the Veteran again described his in-service injury.  He recalled that at entrance the physicians were aware of his right leg condition.  During service, he fell down a flight of stairs and lacerated his right leg.  The wound became infected due to irritation from wool socks and combat boots.  He sought medical treatment.  However, the skin continued to rupture and break in the lacerated area.  

The Veteran underwent a May 2010 VA examination.  He reported that when he was 11 years old his right leg was burned.  He had second and third degree burns necessitating a skin graft.  His right leg healed.  Shortly after entering service, he fell down a flight of stairs and had a laceration on the area of the skin graft.  A few days later his right leg showed signs of infection and he sought medical treatment.  He received intravenous antibiotics.  Then he had a medical separation.  Since the injury, he had had intermittent dry and cracked skin, swelling, and edema in the right leg with occasional open sores.  

Clinical examination of the right lower extremity showed complete hair loss with a hypopigmented scar from 7.5 centimeters (cm) inferiorly from the pole of patella to the dorsum of the right foot.  The examiner commented that this finding was consistent with his reports of a burn injury and skin graft.  Currently, there was no evidence of edema, ulcers, erosions, or scabs.  His right foot had good color with positive pulses.  The scar was not painful to palpation and appeared superficial.  The examiner diagnosed a history of second and third degree burns of the right lower leg with skin currently intact.  He opined that the service injury did not play a role in the current disability.  

In December 2010, the Veteran was reexamined by the examiner conducting the May 2010 examination.  The examiner recited the relevant medical history given in the May 2010 examination report.  He added that the Veteran's burn injury would be more prone to dry skin and the effects of xerosis, which includes acute dermatitis and nummular dermatitis.  He commented that the injury sustained in active service was a superficial abrasion with a laceration that became infected.  The specific laceration healed with no residual scarring.  He noted that there had not been any additional infections of the lacerated area.  He opined that the in-service laceration was not related to his current right leg disability.  He further commented that the current skin condition was related to the preexisting burn injury residuals.  

In August 2011, the examiner submitted an addendum.  He recited the findings from the two prior clinical examinations and consulted with an attending dermatologist.  He clarified that the claimed right lower leg disability was not aggravated by military service.  He stated that long standing scars from burn injuries can periodically develop dermatitis, xerosis, and small fissures.  He also noted a small risk of squamous cell carcinomas developing in burn scars.  

Analysis

The residuals of second degree burns with extensive grafting of the right leg were found on the examination when the Veteran was accepted for service.  Hence, the presumption of soundness is not for application.  38 U.S.C.A. § 1111.

The Veteran contends that the pre-existing disability was aggravated by the injury from a fall, and the irritation from wearing boots.  His description of the injury differs somewhat from the description in the service treatment records, but they do show an in-service injury.  

The service records; however, show that the condition improved with treatment.  The available post-service records show that the Veteran was seen with complaints related to the right leg, beginning in 1984, but did not mention any history of ongoing symptoms extending from his period of service and there were no findings related to the burn residuals or scar break down.  Instead the Veteran was treated for a back disability.

Even at this late date, the clinical record is devoid of any evidence that the right leg burn scar residuals have been symptomatic or that the scars have periodically broken down, as reported by the Veteran.  The VA examiner considered the Veteran's reports, but could not find any current symptomatology associated with the injury.

Given the clinical record since service, the Veteran's own contemporaneous reports, and the findings on the VA examination; the Veteran's recent reports of continuing breakdowns and other symptoms since service are not deemed credible.

In May 2010, the VA examiner did not find a nexus between the Veteran's current right leg burn scar and the laceration sustained in service.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  This opinion is therefore entitled to little, if any, weight.

In December 2010, the VA examiner conducted another VA examination.  He again reviewed the Veteran's claims file and considered an accurate history, including the Veteran's reports.  See Nieves-Rodriguez.  He again found that the evidence was against a link between the Veteran's right leg scar and the laceration sustained in service.  He explained that the injury sustained in service was a superficial abrasion that became infected.  It healed without any additional infection and did not cause residual scarring.  In August 2011, he clarified that he also believed there was no aggravation of the preexisting right leg burn scar residuals as the burn scar residuals would be productive of the described dermatological condition during the natural progress of the disease.  

The medical opinions from the December 2010 VA examination and the August 2011 addendum persuasive as they are plausible, premised upon a review of the evidence, consideration of an accurate history, including the Veteran's reports, and are accompanied by an explanation.

No other medical opinion is of record.  The December 2010 VA examination and August 2011 addendum are persuasive evidence, and there is no credible and competent evidence to the contrary.  The weight of the evidence is thus against a finding that the pre-existing disability underwent a permanent increase in service, or that there was a superimposed disability incurred in service.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).  Service connection for a right leg disability is denied. 


ORDER

Service connection for a right leg disability, claimed as residuals burns, is denied. 

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


